Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2022 has been entered.
 
Examiner’s Comments
	It is noted that in the Applicant’s Remarks, filed September 22nd, 2022, an interview was
requested should there remain unresolved issues that require action. Attorney Hopeton Walker requested a written office action be sent in view of the newly found art.

Response to Amendment
	The amendment filed September 22nd, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 9, Par. 5, filed September 22nd, 2022, with respect to the rejection of claims 1-4, 6-7, 15-16, and 20 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lin (US 2018/0095296).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, of record) in view of Ford (US 2013/0265507), further in view of Lin (US 2018/0095296).
Regarding claim 1, Hayashi discloses a contact lens (Figs. 1-2), comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball)); 
a first optical device (28A) in a circular region opposite to a pupil in a case where the lens unit is placed on the eyeball (as shown in Fig. 2, 28A is opposite the pupil), wherein 
the first optical device is configured to provide a first action different from an action of the lens unit to light that enters the eyeball in a light incident direction (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”), 
and a second optical device (28B) in a ring region opposite to an outer edge of the pupil (as shown in Fig. 2, 28B is opposite the edge of the pupil), wherein 
the outer edge of the pupil becomes large by expansion in the case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), 
the second optical device is configured to provide a second action different from the action of the lens unit to the light that enters the eyeball (Pg. 4, lines 48-49, “The region 1 ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”). 
Hayashi does not specifically disclose the circular region overlaps the pupil in the light incident direction in a state where the pupil is contracted, and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the circular region (Figs. 3A and 3B) overlaps the pupil in the light incident direction (as shown in Fig. 3B) in a state where the pupil is contracted (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Hayashi with the circular region overlaps the pupil in the light incident direction in a state where the pupil is contracted, and the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Modified Hayashi does not specifically disclose the second optical device is spaced apart from the first optical device.
However Lin, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the second optical device (Fig. 10, 822) is spaced apart from the first optical device (821, [0082], “Specifically, the light-blocking annular region 820 includes two disconnected light-blocking parts which are the first light-blocking part 821 and the second light-blocking part 822”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Hayashi in view of Ford with the second optical device is spaced apart from the first optical device as taught by Lin, for the purpose of preventing overlap of the different optical parts. 
Regarding claim 2, modified Hayashi teaches as is set forth in claim 1 rejection above and Hayashi further discloses wherein the first optical device is further configured to perform one of polarization separation, light volume attenuation, wavelength conversion, wavelength selection, or expansion of wavelength distribution (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”).
Regarding claim 3, modified Hayashi teaches as is set forth in claim 2 rejection above and Hayashi further discloses wherein the first optical device is further configured to change a degree of the first action (Pg. 6, lines 42-44, “detection result by the optical sensor (an example of the sensor 27) (The amount of light reaching the contact lens 1). The trigger signal detection section 21a outputs the value of the detected light amount to the adjustment control section 21b”, Pg. 6, lines 49-50, “the adjustment control unit 21b controls the first adjustment unit 28A so as to suppress the amount of light passing through the area 1A”) in accordance with one of sound pressure or an amount of heat (Pg. 3, lines 57-58, “The sensor 27 is various sensors for detecting external (peripheral) information of the contact lens 1, and is, for example, a pressure sensor, a magnetic force sensor, a vibration sensor, an acceleration sensor or the like”).
Regarding claim 4, modified Hayashi teaches as is set forth in claim 3 rejection above and Hayashi further discloses further comprising: a sensor device (Fig. 1, 27) configured to detect a change in an external environment (Pg. 3, lines 57-58, “The sensor 27 is various sensors for detecting external (peripheral) information of the contact lens 1, and is, for example, a pressure sensor, a magnetic force sensor, a vibration sensor, an acceleration sensor or the like”); and output a sensing signal based on the detection (Pg. 6, lines 41-42, “a trigger signal on the basis of the captured image captured by the image capturing unit 24 or the detection result by the optical sensor (an example of the sensor 27)”); and a control unit configured to control the degree of the first action of the first optical device based on the sensing signal outputted from the sensor device (Pg. 6, lines 42-44, “detection result by the optical sensor (an example of the sensor 27) (The amount of light reaching the contact lens 1). The trigger signal detection section 21a outputs the value of the detected light amount to the adjustment control section 21b”, Pg. 6, lines 49-50, “the adjustment control unit 21b controls the first adjustment unit 28A so as to suppress the amount of light passing through the area 1A”).
Regarding claim 16, Hayashi discloses a contact lens (Figs. 1-2), comprising: a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
a first optical device in the lens unit, wherein the first optical device is configured to perform one of wavelength conversion, wavelength selection, or expansion of wavelength distribution on light that enters the eyeball in a light incident direction (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”), 
and a second optical device (28B) in a ring region opposite to an outer edge of a pupil (as shown in Fig. 2, 28B is opposite the edge of the pupil), wherein 
the outer edge of the pupil becomes large by expansion in a case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), 
the second optical device is configured to provide an action different from an action of the lens unit to the light that enters the eyeball (Pg. 4, lines 48-49, “The region 1 ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”).
Hayashi does not specifically disclose the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction.
However Ford, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction ([0072], “In another exemplary embodiment, a telescopic contact lens can be integrated with a soft, biocompatible outer lens configured such that there is a "gap" between the lens optic and a user's eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the first optical device is embedded within the lens unit such that the first optical device is spaced apart from the eyeball in the light incident direction as taught by Ford, for the purpose of controlling the amount of light entering the eye. 
Modified Hayashi does not specifically disclose the second optical device is spaced apart from the first optical device.
However Lin, in the same field of endeavor as Hayashi because both teach a contact lens, teaches the second optical device (Fig. 10, 822) is spaced apart from the first optical device (821, [0082], “Specifically, the light-blocking annular region 820 includes two disconnected light-blocking parts which are the first light-blocking part 821 and the second light-blocking part 822”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Hayashi in view of Ford with the second optical device is spaced apart from the first optical device as taught by Lin, for the purpose of preventing overlap of the different optical parts. 
Regarding claim 20, modified Hayashi teaches as is set forth in claim 1 rejection above and Hayashi further discloses wherein a function of the first optical device for a left eye is different from the function of the first optical device for a right eye (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, of record) in view of Ford (US 2013/0265507), further in view of Lin (US 2018/0095296) and Mingus (US 2017/0280067).
Regarding claim 19, modified Hayashi teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light.
However Mingus, in the same filed of endeavor as Hayashi because both teach a contact lens, teaches wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light ([0022], “imaging device 100 can be configured to convert infrared (IR) spectrum (spectrum having a wavelength between about 700 nm and about 1 mm) to visible or white light spectrum (spectrum having a wavelength between about 400 nm and 700 nm)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi in view of Ford, further in view of Lin with the wherein the first optical device is further configured to perform wavelength conversion of an invisible spectrum of the light that enters the eyeball to a visible spectrum of the light as taught by Mingus, for the purpose of improving the optical performance of the contact lens. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        7 October 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872